WALKER, P. J.
If the question asked by the defendant’s counsel on the redirect examination of his witness Cloud, as to a statement made to the witness by a third' person, was otherwise unobjectionable, its leading'and suggestive form justified the court in sustaining the solicitor’s objection to it. For a like reason, the court was justified in sustaining the objection of the solicitor to questions asked by the defendant’s counsel on his direct examination of the witness W. H. Taylor, Jr.
The defendant pleaded to the indictment “not guilty, and not guilty by reason of insanity.” It was sought to be shown that in killing the deceased he was impelled by an uncontrollable impulse arising on his receipt of information of the existence of illicit relations between his wife and the deceased. He was examined as a witness in his own behalf. It was not incumbent upon the solicitor, in his cross-examination of the defendant, to assume the truth of the claim made in his behalf that he was rendered mentally irresponsible as the result of the statement, deposed to by him on his direct examination, as having been made to him by his wife in reference to conduct of the deceased towards her, and it was permissible for the solicitor, by cross-questions directed to that end, to elicit circumstances going to show that the information claimed by the defendant to have been imparted to him by his wife was not such as, without corroboration, was calculated to lead to a conviction that the deceased had been. guilty of the fault imputed to him. We discover no abuse of the right of cross-examination in any of the questions propounded by the solicitor to the defendant to which objections were made. On similar considerations it was permissible for the state to adduce evidence tending to bring out the apparent lack of genuineness of letters which the defendant stated *5were shown to him by his wife and which were claimed to have been written to her by the deceased. .
The character of the deceased “relative to his conduct towards women” was not within the issues in the case, and evidence of it had no bearing- upon any of such issues. The objection of the solicitor to the question of the defendant’s counsel to his witness McIntosh as to the knowledge of the witness of the character of the deceased in that respect was properly sustained.
The bill of exceptions sets out several written charges which are stated to have been requested by the defendant and to have been refused by the court. It is not made to appear that either of those charges was requested before the jury retired to consider its verdict, and so it is not made to appear that the court whs in error in refusing the request as made.
No reversible error is found in the record.
Affirmed.